COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  CROCKETT COUNTY TEXAS,                          §

                    Appellant,                    §
                                                                  No. 08-19-00145-CV
  v.                                              §
                                                                    Appeal from the
  MARIA RICARDA MORALES                           §
  DAMIAN, ANGELICA GALINDO,                                       112th District Court
  LIDIA DOMINGUEZ, CAROLINA                       §
  OJEDA, ROSARIO OVIEDO,                                       of Crockett County, Texas
  APOLONIO DAMIAN, MIGUEL                         §
  ANGEL DAMIAN, AND GENE                                        (TC# 19-01-07949-CV)
  DAMIAN,                                         §

                    Appellees.                    §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was reversible error

in the judgment. We therefore reverse the judgment of the court below and render judgment

dismissing all of Appellees’ state-law-tort claims against Adam De La Garza.

       We further order that Appellant recover from Appellees all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF FEBRUARY, 2020.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.